PD-0273-15
                        PD Cause No.               ^___
                         COA Cause No. 01-13-00461-CR

ISAIAS SANTOS, III                       §    IN THE TEXAS COURT OF RECEIVED IN
Petitioner                               §                        WURT OF CRIMINAL APPEAL
                                         §    CRIMINAL APPEALS                      "   C4LC5
                                         §    AUSTIN, TEXAS            ™ 12 2015
THE STATE OF TEXAS                       §

Respondent                               §                         Abel Acosta, Clerk
             OUT OF TIME MOTION FOR EXTENSION OF TIME TO FILE PDR



TO THE HONORABLE JUDGES OF THE COURT OF CRIMINAL APPEALS:


    Comes now, ISAIAS SANTOS, III, Petitioner, and files this motion for an

extension of sixty-(60) days in which to file a Petition for Discretionary

Review. In support of this motion, Petitioner shows the Court the following:

                                         I.


    The Petitioner was convicted in the 400th District Court of Fort Bend

County, Texas of the offense of Capital Murder in Cause No. 06-DCR-045164A,

styled The State of Texas vs. Isaias Santos, III. The Petitioner appealed to

the Court of Appeals, 1st District, Appeal Cause No. 01-13-00461-CfJLTO HNN
                                                              COURT OF CRIMINAL APPEALS
was affirmed on September 16, 2014.
                                       ZI                            MAR IP. 2015
    The deadline for filing the Petition for Discretionary ReviAt9#sfttC@§d^rt§ferk

The Petitioner has not requested any extension prior to this request. This

request is made in the interest of justice and not meant to defraud any party

or waste the court's time. This request is made in a good-faith attempt to file

his Petition for Discretionary Review.

                                       III.


    Since notice of the Court of Appeals decision affirming Petitioner's

conviction, he has been attempting to gain legal representation in this matter.

His attorney on appeal, Don Hecker, has informed Petitioner that he will not

represent him on the Petition for Discretionary Review or any other matters.


                                  page 1 of 2
                                    PRAYER


    WHEREFORE, Petitioner prays this Honorable Court grant this motion and

allow Petitioner sixty-(60) days in which to file a Petition for Discretionary

Review.

                                      Respectfully--submitted,


                                      Isaias SanSos, TTT^Petitioner
                                      Pro Se Representation
                                      TDCJ No. 1855998
                                      Stiles Unit
                                      3060 FM 3514
                                      Beaumont, TX. 77705


                            CERTIFICATE OF SERVICE

    I, Isaias Santos, III, do certify that a true and correct copy of the above

foregoing Out of Time Motion for Extension of Time to File a Petition for

Discretionary Review, has been forwarded by U.S. Mail, postage prepaid, first

class, to the Fort Bend District Attorney, 309 South 4th St., 2nd Floor,
Richmond, TX. 77469 and the State Prosecuting Attorney, P.O. Box 12405,

Austin, TX. 78711 on the 01/?^ -day of March, 2015.
                                      RespectfulLr^Pubmitted,


                                         lias Sairios, Ill-Petitioner
                                      Pro Se Representation




                                  page 2 of 2
                        PD Cause No.                ..                          ^
                          COA Cause No. 01-13-00461-CR

ISAIAS SANTOS, III                       §    IN THE TEXAS COURT OF
Petitioner                               §
                                         §    CRIMINAL APPEALS
VS.                                      §
                                         §    AUSTIN, TEXAS
THE STATE OF TEXAS                       §
Respondent                               §

               OUT OF TIME MOTION FOR EXTENSION OF TIME TO FILE PDR



TO THE HONORABLE JUDGES OF THE COURT OF CRIMINAL APPEALS:

      Comes now, ISAIAS SANTOS, III, Petitioner, and files this motion for an

extension of sixty-(60) days in which to file a Petition for Discretionary

Review. In support of this motion, Petitioner shows the Court the following:

                                         I.


      The Petitioner was convicted in the 400th District Court of Fort Bend

County, Texas of the offense of Capital Murder in Cause No. 06-DCR-045164A,

styled The State of Texas vs. Isaias Santos, III. The Petitioner appealed to

the Court of Appeals, 1st District, Appeal Cause No. 01-13-00461-CR. The case

was affirmed on Septe,ber 16, 2014.

                                       II.


      The deadline for filing the Petition for Discretionary Review has expired.

The Petitioner has not requested any extension prior to this request. This

request is made in the interest of justice and not meant to defraud any party

or waste the court's time. This request is made in a good-faith attempt to file

his Petition for Discretionary Review.

                                       III.


      Since notice of the Court of Appeals decision affirming Petitioner's

conviction, he has been attempting to gain legal representation in this matter.

His attorney on appeal, Don Hecker, has informed Petitioner that he will not

represent him on the Petition for Discretionary Review or any other matters.

                                   page 1 of 2
                                                                                  %

                                    PRAYER


    WHEREFORE, Petitioner prays this Honorable Court grant this motion and

allow Petitioner sixty-(60) days in which to file a Petition for Discretionary

Review.


                                        spectt ully^ supmit'
                                      Respectfully^ubmitted,


                                      Isaias Santos, Ill-Petitioner
                                      Pro Se Representation
                                      TDCJ No. 1855998
                                      Stiles Unit
                                      3060 FM 3514
                                      Beaumont, TX. 77705


                            CERTIFICATE OF SERVICE


    I, Isaias Santos, III, do certify that a true and correct copy of the above

foregoing Out of Time Motion for Extension of Time to File a Petition for

Discretionary Review, has been forwarded by U.S. Mail, postage prepaid, first

class, to the Fort Bend District Attorney, 309 South 4th St., 2nd Floor,

Richmond, TX. 77469 and the State Prosecuting Attorney, P.O. Box 12405,

Austin, TX. 78711 on the Q^^day of March, 2015.
                                      Respectfully-submitted,


                                      Isaias Sano^s, Ill-Petitioner
                                      Pro Se Representation




                                 page 2 of 2